Case 1:18-cv-20886-KMW Document 50 Entered on FLSD Docket 11/02/2018 Page 1 of 5



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                         Case No. 18-cv-20886-CIV-WILLIAMS/TORRES

  DIVA GRACIELA GALLARDO,

         Plaintiff,

  v.

  ENRIQUE UBARRI, LILLIANA TORRES,

        Defendants.
  _____________________________________/

                      DEFENDANTS’ NOTICE OF DISCOVERY HEARING

         Defendants, ENRIQUE UBARRI and LILLIANA TORRES, by and through undersigned

  counsel, and pursuant to the Order Setting Discovery Procedures of the United States Magistrate

  Judge Edwin G. Torres, hereby file their Notice of Discovery Hearing scheduled on Friday,

  November 9, at 1:30 p.m., before the Honorable Edwin G. Torres, at the Lawrence King Federal

  Justice Building, 99 N.E. 4th Street, Tenth Floor, Courtroom 5, Miami, FL 33132, and respectfully

  state as follows:

                           Substance of Discovery Matters to be Heard

       1. Plaintiff failed to provide a complete response to Request for Production No. 1 of

  Defendants’ Third Request for Production. The insufficient production of documents was prefaced

  with a list of eight “General Objections” and a list of objections to Request for Production No. 1,

  which are form objections and most of which do not even pertain to the nature of the request made.

  See Exhibit A (Defendants’ Third Request for Production) and Exhibit B (Plaintiff’s Response to

  Defendants’ Third Request for Production).

       2. Request for Production No. 1 of Defendants’ Third Request for Production is as follows:

  Provide a download of Plaintiff’s Google Search History from December 2014 through February

  2018. See Exhibit A.
Case 1:18-cv-20886-KMW Document 50 Entered on FLSD Docket 11/02/2018 Page 2 of 5



      3. Plaintiff’s insufficient responses were produced on September 12, 2018. A total of sixty-

  one (61) pages of Google Search History was produced for a period of employment covering

  December 2014 through February 2018. See Exhibit C.

      4. Upon completing review of the documents produced, undersigned counsel sent a conferral

  e-mail on September 26, 2018 advising counsel for Plaintiff that the responsive documents were

  insufficient. See Exhibit D.

      5. On October 5, 2018, counsel for Plaintiff responded to counsel for Defendants’ conferral

  e-mail with the following request: “Please advise as [sic] what specific documents Defendants

  believe are missing…” See Exhibit D. It is apparent from this request that counsel for Plaintiff

  did not know what was produced in response to a request for production seeking information for

  a specific time period, December 2014 through February 2018. See Exhibits A and D. Yet,

  Plaintiff’s Response to Defendants’ Third Request for Production asserted that the relevant time

  period is from December 10, 2014 through November 20, 2015 and on or about August 8, 2016

  through on or about February 16, 2018. See Exhibit B. As set forth in paragraph 6 of this Notice,

  Plaintiff failed to produce what she asserted in her response as the “relevant” time period.

      6. On that same day (October 5), undersigned counsel provided the specific dates that were

  missing from Plaintiff’s insufficient production. See Exhibit D. Undersigned counsel identified

  the missing records as follows:

         December 2014; All of 2015; January through November 29, 2016; January 1, 2017
         – February 20, 2017; Feb. 22 to March 22; March 24, 2017 through May 24, 2017;
         May 26, 2017 to July 20, 2017; July 23, 2017; July 25, 2017 to August 7, 2017;
         August 9-11 2017; August 13-24, 2017; August 26-31, 2017; September 2 to
         September 23, 2017; September 25 to October 1; October 3-7, 2017; October 9 –
         20, 2017; October 29, 2017; November 18-19, 2017; November 24, 25, 2017;
         December 13-23, 2017; December 25, 2017.

         See Exhibit D.




                                                   2
Case 1:18-cv-20886-KMW Document 50 Entered on FLSD Docket 11/02/2018 Page 3 of 5



       7. Ten days later, that is, on October 15, 2018, counsel for Plaintiff sent in an e-mail a

  Dropbox link with what counsel for Plaintiff described as “supplemental responsive documents”

  to Request for Production No. 1 of Defendants’ Third Request for Production. See Exhibit E.1

  Along with the “supplemental production” Plaintiff produced an Affidavit dated October 11, 2018,

  which purports to be her alleged attempts to obtain the Google Search History. See Exhibit G.

  Notably, in paragraph 10 of Plaintiff’s Affidavit dated October 11, 2018, Plaintiff states in

  pertinent part, “…I cannot even remember the full email account name as it only show [sic]

  ****@hotmail.com. I was unable to use this option.” See Exhibit G. This is the third time during

  the course of discovery that Plaintiff claims she cannot recall her Hotmail e-mail account.2 This

  is false as evidenced by her own previous sworn Responses to Interrogatories. On July 16, 2018,

  in Response to Interrogatory No. 22 of her Second Amended Responses and Objections to

  Defendants’ First Set of Interrogatories Per the Court’s Ruling at the Discovery Hearing, Plaintiff

  identified her Hotmail account. See Exhibit J. When responding to recent discovery requests to

  obtain information concerning how much time she may have spent not working because she was

  using her cell phone, posting on Facebook, accessing applications or surfing the web, Plaintiff

  cannot recall her Hotmail account. See Exhibits G, H, and I.

       8. The additional records produced on October 15, 2018, over a month from the deadline to

  produce the responsive documents are also insufficient. See Exhibit F. These records only cover

  sporadic days in November 2016 and the year of 2017. See Exhibit F. Further, the records

  produced do not show the “Details.” See Exhibit F. The “details” would provide the length of


           1
             In an e-mail dated November 1, 2018, counsel for Plaintiff sent the Dropbox link of the “supplemental”
  production to this Honorable Court. See Exhibit F.
           2
             In Plaintiff’s Affidavit dated August 9, 2018, which was submitted in response to Defendants’ discovery
  hearing on Plaintiff’s insufficient production of her Facebook account activity, Plaintiff also claimed that she could
  not remember the full e-mail account name of her Hotmail.com e-mail account. See Exhibit H, ¶10. The third time
  this misrepresentation was made was in an e-mail from counsel for Plaintiff, Ms. Rivkah Jaff on September 18, 2018
  in response to the Court’s Order arising from the September 14, 2018 discovery hearing. See Exhibit I (without
  attachments).
                                                            3
Case 1:18-cv-20886-KMW Document 50 Entered on FLSD Docket 11/02/2018 Page 4 of 5



  time that the user, in this case, the Plaintiff, was on a particular website or application. This

  information is relevant to a claim for unpaid minimum wages brought pursuant to the Fair Labor

  Standards Act. Throughout discovery, including the issue before the Court, Plaintiff has failed to

  produce evidence, such as her complete cell phone records, Facebook Account data and now, her

  Google Search records, to prevent Defendants from challenging her exaggerated claims that she

  worked 144 hours on certain weeks and 96 hours on other weeks. This is the third discovery

  hearing set by Defendants to obtain complete information to adequately defend themselves of the

  allegations brought by Plaintiff.

                                      Certificate of Good Faith

         On September 26, 2018, counsel for Defendants contacted counsel for Plaintiff via e-mail

  concerning the deficiency of the discovery response referenced in paragraph 1 above. The parties

  exchanged e-mails on September 27, October 3, and October 5 concerning the deficient responses.

  A copy of this e-mail exchange is attached to this Notice as Exhibit D. The parties have been

  unable to reach an agreement as to any of the discovery issues outlined above.

  Dated: November 2, 2018

                                                      Respectfully submitted,


                                                              s/Ena T. Diaz
                                                      Ena T. Diaz
                                                      Fla. Bar No. 0090999
                                                      ENA T. DIAZ, P.A.
                                                      Attorney for Defendants
                                                      999 Ponce De Leon Blvd. – Ste 720
                                                      Coral Gables, FL 33134
                                                      Tel.: (305) 377-8828
                                                      Fax: (305) 356-1311
                                                      ediaz@enadiazlaw.com




                                                  4
Case 1:18-cv-20886-KMW Document 50 Entered on FLSD Docket 11/02/2018 Page 5 of 5



                                CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that the Defendants’ Notice of Discovery Hearing (Case No. 18-cv-

  20886) was filed via the CM/ECF system which will in turn submit a Notice of Electronic Filing

  to counsel for Plaintiff, J.H. Zidell, Esq. (zabogado@aol.com), Rivkah F. Jaff, Esq.

  (rivkah.jaff@gmail.com), and Neil Tobak, Esq. (ntobak.zidellpa@gmail.com), J.H. Zidell, P.A.,

  300-71st Street, Suite 605, Miami Beach, FL 33141, on this 2nd day of November 2018.


                                                          s/Ena T. Diaz
                                                    Ena T. Diaz




                                                5
